PER CURIAM.
This is an appeal from the summary denial of a motion to correct an illegal sentence. We affirm in part and reverse and remand in part.
We find no merit to appellant’s arguments about his convictions and sentences under the first two counts of the indictment. Accordingly, we affirm the same.
As to count III, the state commendably confesses error as to appellant’s 60 year sentence for a life felony committed after October 1, 1983. When a court opts to impose a term of years for a life felony committed after October 1, 1983, it may impose a sentence of no more than 40 years. § 775.082(3)(a), Fla.Stat. (1991); Wilson v. State, 622 So.2d 529 (Fla. 2d DCA 1993). We, therefore, reverse the 60 year sentence imposed under count III and remand this cause back to the trial court for resentencing under count III.